SHORES, Justice.
In denying this writ, we do not wish to be considered as agreeing fully with the statement of the Court of Criminal Appeals which classified the references to the earlier shooting as immaterial. The state’s evidence to the effect that defendant had shot into the house earlier appears to have been improper rebuttal. Had this evidence been offered in the state’s case in brief, however, it may have been relevant and material either on the issue of identity or to negate accident. If the case is retried, we do not apprehend that the prosecution will confuse the applicable rules of substantive evidence with those governing impeachment by proof of a prior self-contradictory statement.
WRIT DENIED.
TORBERT, C. J., and MADDOX, FAULKNER and BEATTY, JJ., concur.